Citation Nr: 0320187	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  01-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
systemic lupus erythematous.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




REMAND

On October 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain copies of the 
veteran's medical records from the 
Tallahassee VA outpatient clinic for any 
treatment for joint pain and/or systemic 
lupus erythematosus (SLE) from May 1991 
to the present.  Request inpatient and 
outpatient progress notes, hospital 
discharge summaries, consults, laboratory 
findings, imaging, and special procedure 
results.  All attempts to obtain records, 
which are ultimately not obtained, should 
be documented. 

2.  The RO should directly contact the 
medical providers listed on the VA Forms 
21-4142 received in February 2003, and 
obtain copies of the records not already 
in the file.  The RO should notify the 
veteran of any unsuccessful attempts to 
obtain requested information, explain to 
him the efforts made to obtain the 
information, and describe the further 
action that will be taken with respect to 
his claims.  

3.  The record indicates that the veteran 
retired from her position at the Post 
Office because of her lupus.  Please send 
a VA Form 21-4192 to the U.S. Postal 
Service, 3601 Montgomery Street, 
Savannah, Georgia 31405 and obtain any 
records associated with retirement on 
disability.  Allow a reasonable time for 
a response.

4.  After completing 1, 2 and 3 above, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded skin, orthopedic, immune 
disorder, and neurological examinations 
by appropriate specialists to show the 
nature and extent of the veteran's 
systemic lupus erythematosus (SLE).  The 
claims file with the newly associated 
records must be made available to, and be 
reviewed by, the examiner(s) prior to 
examination.  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies.  If range of motion 
studies demonstrate any limitation of 
motion, the orthopedic examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
examiner(s) should describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner(s) should specify any functional 
loss due to fatigue, pain or weakness, if 
possible measured in degrees of 
limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner(s) should provide 
an opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The immune disorder examiner should 
document, to the extent possible, the 
frequency and duration of exacerbations 
of the symptoms and indicate whether 
there are exacerbations of lupus lasting 
a week or more, 2 or 3 times per year or 
whether the veteran's lupus is acute with 
frequent exacerbations, producing severe 
impairment of health.  The skin examiner 
should indicate whether the veteran has 
had skin rashes or hair loss associated 
with flare-ups.  If she has, the examiner 
should indicate whether the veteran has 
exfoliation, exudation or itching 
(intermittent or constant) involving an 
exposed area of skin or marked 
disfigurement, the percent of the body 
affected, and whether therapy has 
included topical therapy or systemic 
therapy (intermittent, near-constant or 
constant) such as corticosteroids or 
other immunosuppressive drugs required 
for six months or more during the last 
12-month period.  The neurological 
examiner should indicate whether the 
veteran suffers from mild, moderate or 
severe incomplete paralysis due to lupus.  
A complete rationale should be provided 
for any opinion given.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





